DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/25/2021 has been entered.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
New claim 22 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 18. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-2, 4-5, 7, 10-12, 14-18, and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2014/0287658 to Flaschberger et al. (hereinafter Flaschberger), relied on in the previous Office Actions, and submitted in the IDS filed on 06/16/2020.

With respect to claim 1, Flaschberger discloses a bonded abrasive article comprising a body comprising a bond material comprising, for example, a vitreous bond, wherein the body also comprises abrasive particles contained within the body having a nominal screened grade comprising: -18+20, -20+25, -25+30, and more which would correspond to particle size in micron unit which would have, at least, substantial overlapping with the claimed range of “at least” 40 microns (Flaschberger, throughout the reference, in particular, [0190], [0243]). Flaschberger, additionally, discloses that the abrasive particles have a particle size such that most of the particles pass through an 18 mesh test sieve and can be retained on a 20, 25, 30, 35, 40, 45, and 50 mesh test sieve (Flaschberger, [0190]). It is to be noted that 18 mesh test sieve corresponds to about 1.00 mm, and 50 mesh test sieve corresponds to about 297 µm; as a result, Flaschberger discloses average particle size having substantial overlapping with the claimed size range. MPEP 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992); see also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning).
Additionally, and with further respect to the claimed Homogeneity Factor, it should be noted that the original specification of the present Application under examination does not provide any details as to what exactly contributes to the claimed Homogeneity Factor; the original disclosure of the present Application under examination simply provides ranges of Homogeneity Factor as well as how it is being evaluated according to the present Application under examination. Thus, considering the fact that the reference discloses a substantially similar bonded abrasive article in terms of the nature/type of abrasive grains, the concentration of abrasive grains, and bond material and porosity, and the presence of certain materials in the bond material, and more as those disclosed in the present Application under examination, it is expected of the final product, i.e. bonded abrasive article of Flaschberger, to result in same or substantially similar characteristics such as the claimed Homogeneity Factor of not greater than 85.
It is to be noted that Flaschberger discloses the use of abrasive particles comprising alumina, wherein the content of the abrasive particles is 10-80 vol%, preferably 25-60 vol%, and the bond material is present in an amount of 1-60 vol%, preferably 2.5-40 vol%, and a porosity in the range of 5-80 vol%, wherein the bond material comprises materials such as silicon oxide, sodium oxide, magnesium oxide, etc., and wherein the final bonded abrasive article, i.e. abrasive wheel, has a diameter 
Flaschberger discloses abrasive wheels having a diameter of 1 mm to 2000 mm (Flaschberger, [0277]); the disclosed diameter has substantial overlapping with the claimed range of “at least 127 mm”. MPEP 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
3”.
Nevertheless, irrespective of the express disclosure for the diameter and thickness of the abrasive article in Flaschberger which would reasonably lead to the volume of the article, it is noted that the shape and size of a product has been considered a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant (see MPEP 2144.04 IV).

With respect to claim 2, Flaschberger discloses abrasive particles having a nominal screened grade comprising: -18+20, -20+25, -25+30, and more which would correspond to particle size in micron unit which would have, at least, substantial overlapping with the claimed range of “at least 100 microns” (Flaschberger, throughout the reference, in particular, [0190], [0243]). Flaschberger, additionally, discloses that the abrasive particles have a particle size such that most of the particles pass through an 18 mesh test sieve and can be retained on a 20, 25, 30, 35, 40, 45, and 50 mesh test sieve (Flaschberger, [0190]). It is to be noted that 18 mesh test sieve corresponds to about 1.00 mm, and 50 mesh test sieve corresponds to about 297 µm; as a result, Flaschberger discloses average particle size having substantial overlapping with the claimed size range. MPEP 2144.05 states “In the case where prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

With respect to claim 4, Flaschberger discloses a thickness within the range of 2-600 mm, preferably 10-300 mm for the body of their abrasive wheel, i.e. abrasive article (Flaschberger [0277]), and the disclosed thickness ranges either shares an end point or fall within the claimed range of “at least 2 mm”. MPEP 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Flaschberger discloses abrasive wheels having a diameter of 1 mm to 2000 mm (Flaschberger, [0277]); the reference, additionally, discloses a thickness for the abrasive wheel which is in the range of from 2-600 mm, preferably 10-300 mm (Flaschberger, [0277]).  Thus, considering the disclosure on diameter of the abrasive wheel and its thickness, the volume for the body of the abrasive wheel would have, at least, overlapping with the claimed range of “at least 225 cm3”.
It should be noted that the claim requires the volume, the thickness or the combination of both, but not all.

With respect to claim 5, Flaschberger discloses that their abrasive article has 1-60 vol%, preferably 2.5-40 vol% of bond material and an amount of 10-80 vol%, preferably 25-60 vol% of abrasive particles (Flaschberger et al. [0265] and [0267]). A prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

With respect to claim 7, Flaschberger discloses a porosity of about 5 to about 80 vol% (Flaschberger, [0269]), and this range overlaps with the claimed range. MPEP 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

With respect to claim 10, Flaschberger discloses bonded abrasive articles comprising abrasive particles contained within the body having a nominal screened grade comprising: -18+20, -20+25, -25+30, and more (Flaschberger, [0190]) which would correspond to a particle size in micron unit which would have, at least, substantial overlapping with the claimed range of “at least 200 microns”. MPEP 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

With respect to claim 11, Flaschberger discloses using shaped abrasive particles of alpha alumina based material (Flaschberger, [0218]).

With respect to claim 12, Flaschberger discloses abrasive particles in a concentration of 10-80 vol%, preferably 25-60 vol% (Flaschberger, [0265]), a porosity of about 5 to about 80 vol% (Flaschberger, [0269]), and a bond material in a concentration of 1-60 vol%, preferably 2.5-40 vol% (Flaschberger, [0267]). MPEP 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

With respect to claim 14, as detailed out above, Flaschberger is drawn to having a homogeneous body of the pre-fired or green pressed body (Flaschberger [0255]); it would be expected and well within the scope of a skilled artisan, before the effective filing date of the claimed invention, that when the pre-fired body is homogenous, it is unlikely or less likely that the fired and final body would not maintain homogeneity. This is especially in light of the fact that the reference is drawn to manufacturing an abrasive article satisfying the demand for high performance grinding wheels which can remove material faster at exacting tight tolerance without causing damage at the workpiece (Flaschberger, [0002]); a grinding wheel having non-homogenous phases would inevitably cause damages to the workpiece. Thus, it is based on these factors that obtaining a Homogeneity Factor of not greater than 70 would be within the scope of a skilled artisan through routine experimentation based on the specific level of high precision polishing/abrading expected from the bonded abrasive article, and based on the end use application. It is important to note that according to MPEP 2144, “The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law.” In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992); see also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning).
Additionally, it is to be noted that Flaschberger discloses the use of abrasive particles comprising alumina, wherein the content of the abrasive particles is 10-80 vol%, preferably 25-60 vol%, and the bond material is present in an amount of 1-60 vol%, preferably 2.5-40 vol%, and a porosity in the range of 5-80 vol%, wherein the bond material comprises materials such as silicon oxide, sodium oxide, magnesium oxide, etc., and wherein the final bonded abrasive article, i.e. abrasive wheel, has a diameter of 1-2000 mm, preferably 10-1200 mm and a thickness of 2-600 mm, preferably 10-300 mm, wherein the abrasive article is produced as a result of mixing the components, forming a green body, shaping and then firing it (Flaschberger, throughout the reference, in particular, [0217]-[0218], [0243]-[0278]). Although claim 14 does not include the above cited limitations, they are listed above to show that the reference discloses a substantially similar abrasive article in terms of composition with what is instantly claimed; thus, considering the fact that the reference is drawn to improving homogeneity and the fact that the composition and materials forming the bonded abrasive article of the references are very similar to that of the present Application under examination, it presents further reason to expect achieving the claimed Homogeneity Factor of not greater than 70 for the abrasive article of the reference would be well within the scope of a skilled artisan through routine experimentation and based on the end use application. As noted above, according to 

With respect to claim 15, Flaschberger discloses a vitreous bond material comprising metal oxides such as silicon oxide, magnesium oxide, sodium oxide, potassium oxide (Flaschberger, [0243]-[0244]).

With respect to claim 16, Flaschberger discloses a vitreous bond (i.e. amorphous) material (Flaschberger, [0243]).

With respect to claims 17, 18, and 22, as noted above, Flaschberger discloses a vitreous bond material comprising metal oxides such as silicon oxide, magnesium oxide, sodium oxide, potassium oxide (Flaschberger, [0244]).

With respect to claim 21, Flaschberger discloses a bonded abrasive article comprising a body comprising a bond material comprising, for example, a vitreous bond, wherein the body also comprises abrasive particles contained within the body having a nominal screened grade comprising: -18+20, -20+25, -25+30, and more which would correspond to particle size in micron unit which would have, at least, substantial overlapping with the claimed range of “at least 200 microns” (Throughout the reference, in particular, [0190], [0243]). Flaschberger, additionally, discloses that the prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Flaschberger is drawn to having a homogeneous body of the pre-fired or green pressed body (Flaschberger, [0255]); it would be expected and well within the scope of a skilled artisan, before the effective filing date of the claimed invention, that when the pre-fired body is homogenous, it is unlikely or less likely that the fired and final body would not maintain homogeneity. This is especially in light of the fact that the reference is drawn to manufacturing an abrasive article satisfying the demand for high performance grinding wheels which can remove material faster at exacting tight tolerance without causing damage at the workpiece (Flaschberger, [0002]); a grinding wheel having non-homogenous phases would inevitably cause damages to the workpiece it is being a used on. Thus, it is based on these factors that obtaining a Homogeneity Factor of not greater than 70 would be within the scope of a skilled artisan through routine experimentation based on the specific level of high precision polishing/abrading expected from the bonded abrasive article, and based on the end use application. It is important to note that according to MPEP 2144, “The rationale to In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992); see also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning).
Additionally, it is to be noted that Flaschberger discloses the use of abrasive particles comprising alumina, wherein the content of the abrasive particles is 10-80 vol%, preferably 25-60 vol%, and the bond material is present in an amount of 1-60 vol%, preferably 2.5-40 vol%, and a porosity in the range of 5-80 vol%, wherein the bond material comprises materials such as silicon oxide, sodium oxide, magnesium oxide, etc., and wherein the final bonded abrasive article, i.e. abrasive wheel, has a diameter of 1-2000 mm, preferably 10-1200 mm and a thickness of 2-600 mm, preferably 10-300 mm, wherein the abrasive article is produced as a result of mixing the components, forming a green body, shaping and then firing it (Flaschberger, throughout the reference, in particular, [0217]-[0218], [0243]-[0278]). As a result, it is 
Flaschberger discloses abrasive wheels having a diameter of 1 mm to 2000 mm (Flaschberger, [0277]); also, the reference discloses a thickness for the abrasive wheel which is in the range of from 2-600 mm, preferably 10-300 mm (Flaschberger, [0277]); considering the diameter of the abrasive wheel and its thickness, the volume for the body of the abrasive wheel would have, at least, overlapping with the claimed range of “at least 225 cm3”. Additionally, with respect to diameter, MPEP 2144.05 states “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Nevertheless, irrespective of the express disclosure for the diameter and thickness of the abrasive article in Flaschberger which would reasonably lead to the .

Claims 6, 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flaschberger as applied to claims 1 or 7 above, and further in view of U.S. Patent Application Publication No. 2010/0154315 to Wu et al. (hereinafter Wu), used in the previous Office Action.

With respect to claim 6, Flaschberger discloses a bonded abrasive article, namely abrasive wheel, comprising 1-60 vol% of a bond material, 10-80 vol% of abrasive, 5-80 vol% porosity, wherein obtaining a grinding wheel having homogeneous material and phases is desired, as detailed out above.
Although Flaschberger discloses the presence of pores within the bonded abrasive article and refers to the use of pore inducing components as a means to form such pores, said reference does not literally and/or expressly disclose an average pore size within the range of 10-1000 microns.
However, modifying/controlling the pore size, uniformity, and nature of the pores of Falschberger is well within the scope of a skilled artisan, before the effective filing date of the claimed invention, motivated by the fact that it has been known in the field of abrasive industry that by controlling the size and morphology of the pore formers, it would be possible to control the size, uniformity, and nature (i.e. open or closed) of the 

With respect to claim 8, Flaschberger discloses a bonded abrasive article, namely abrasive wheel, comprising 1-60 vol% of a bond material, 10-80 vol% of abrasive, 5-80 vol% porosity, wherein obtaining a grinding wheel having homogeneous material and phases is desired, as detailed out above.
Additionally, Flaschberger discloses the benefits of having open structure, i.e. interconnected porosity (i.e. open pores), for the purpose of material removal, transporting coolant, etc. (Flaschberger, [0268]). Thus, at least a portion of the bonded abrasive article contains open porosity. It is to be noted that the reference does not teach away from having closed porosity, but that it simply recites the benefits of having some open porosity. Nevertheless, Flaschberger does not expressly and/or literally disclose the concentration of open porosity to be within the range of at least 15 vol% and at most 55 vol%. 
However, modifying/controlling the pore size, uniformity, and nature of the pores of Falschberger is well within the scope of a skilled artisan, before the effective filing date of the claimed invention, motivated by the fact that it has been known in the field of 
According to MPEP 2144, “The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law.” In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992); see also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning).

With respect to claim 9, Flaschberger discloses a bonded abrasive article, namely abrasive wheel, comprising 1-60 vol% of a bond material, 10-80 vol% of abrasive, 5-80 vol% porosity, wherein obtaining a homogeneous material is desired, as detailed out above.
Although Flaschberger discloses the presence of pores within the bonded abrasive article and refers to the use of pore inducing components as a means to form such pores, said reference does literally and/or expressly disclose closed porosity. However, it is to be noted that Flaschberger does not disclose that the porosity in their bonded abrasive article is only open porosity.
Nevertheless, modifying/controlling the pore size, uniformity, and nature (i.e. open or closed) of the pores of Falschberger is well within the scope of a skilled artisan, before the effective filing date of the claimed invention, motivated by the fact that it has been known that by controlling the size and morphology of the pore formers, it would be possible to control the nature of the pores, i.e. open or closed porosity, within the bonded abrasive article as that taught and shown by Wu (Wu, [0017], [0033]-[0035]). Therefore, although Flaschberger may not have literally disclosed the presence of closed porosity within the total porosity of said reference, it would have been obvious to control the nature of the pores (i.e. open or closed) by means of controlling the size 
Furthermore, it is to be noted that the bonded abrasive article of Flaschberger has a thickness and when the starting materials and components are mixed, it would be inevitable to have, at least, some amount of the pore inducing components being trapped within the body of the bonded article without being surrounded by other pore inducing components, which would result in some level of closed porosity.
Thus, when controlling the size and morphology of the pore formers controls the nature, i.e. open or closed pores, of the final porosity of an abrasive article, it would be inevitable and well within the scope of a skilled artisan, before the effective filing date of the claimed invention to a person having ordinary skill in the art, to have modified Flaschberger in order to control the size and morphology of the pore former to control the level of closed porosity of the abrasive article to fall within or, at least, have overlapping with the claimed range of 30-85 vol% depending on the end use application. 
According to MPEP 2144, “The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law.” In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992); see also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning).

Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flaschberger in view of U.S. Patent No. 6,375,692 to Manwiller et al. (hereinafter Manwiller), used in the previous Office Action.

With respect to claim 19, Flaschberger discloses a bonded abrasive article comprising a body comprising a bond material comprising, for example, a vitreous bond, wherein the body also comprises abrasive particles contained within the body having a nominal screened grade comprising: -18+20, -20+25, -25+30, and more which would correspond to particle size in micron unit which would have, at least, substantial overlapping with the claimed range of “at least” 40 microns (Flaschberger, throughout the reference, in particular, [0190], [0243]). Flaschberger, additionally, discloses that the abrasive particles have a particle size such that most of the particles pass through an 18 mesh test sieve and can be retained on a 20, 25, 30, 35, 40, 45, and 50 mesh test sieve (Flaschberger, [0190]). It is to be noted that 18 mesh test sieve corresponds to about 1.00 mm, and 50 mesh test sieve corresponds to about 297 µm; as a result, Flaschberger discloses average particle size having substantial prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Flaschberger is drawn to having a homogeneous body of the pre-fired or green pressed body (Flaschberger [0255]); it would be expected and well within the scope of a skilled artisan, before the effective filing date of the claimed invention, that when the pre-fired body is homogenous, it is unlikely or less likely that the fired and final body would not maintain homogeneity. This is especially in light of the fact that the reference is drawn to manufacturing an abrasive article satisfying the demand for high performance grinding wheels which can remove material faster at exacting tight tolerance without causing damage at the workpiece (Flaschberger [0002]); a grinding wheel having non-homogenous phases would inevitably cause damages to the workpiece. Thus, it is based on these factors that obtaining a Homogeneity Factor of not greater than 85 would be within the scope of a skilled artisan through routine experimentation based on the specific level of high precision polishing/abrading expected from the bonded abrasive article, and based on the end use application. It is important to note that according to MPEP 2144, “The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law.” In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning).
Additionally, and with further respect to the claimed Homogeneity Factor, it should be noted that the original specification of the present Application under examination does not provide any details as to what exactly contributes to the claimed Homogeneity Factor; the original disclosure of the present Application under examination simply provides ranges of Homogeneity Factor as well as how it is being evaluated according to the present Application under examination. Thus, considering the fact that the reference discloses a substantially similar bonded abrasive article in terms of the nature/type of abrasive grains, the concentration of abrasive grains, and bond material and porosity, and the presence of certain materials in the bond material, and more as those disclosed in the present Application under examination, it is expected of the final product, i.e. bonded abrasive article of Flaschberger, to result in same or substantially similar characteristics such as the claimed Homogeneity Factor of not greater than 85.
It is to be noted that Flaschberger discloses the use of abrasive particles comprising alumina, wherein the content of the abrasive particles is 10-80 vol%, 
Flaschberger discloses abrasive wheels having a diameter of 1 mm to 2000 mm (Flaschberger, [0277]); the disclosed diameter has substantial overlapping with the prima facie case of obviousness exists.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Also, the reference discloses a thickness for the abrasive wheel which is in the range of from 2-600 mm, preferably 10-300 mm (Flaschberger, [0277]); considering the diameter of the abrasive wheel and its thickness, the volume for the body of the abrasive wheel would have, at least, overlapping with the claimed range of “at least 100 cm3”.
Nevertheless, irrespective of the express disclosure for the diameter and thickness of the abrasive article in Flaschberger which would reasonably lead to the volume of the article, it is noted that the shape and size of a product has been considered a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant (see MPEP 2144.04 IV).
Flaschberger, also, discloses that a precursor composition is prepared from a mixture of abrasive particles, vitreous bond precursor, and optionally other components such as temporary binder composition, pore inducing agents and secondary abrasive particles, then the mixture is formed/molded into a green structure, optionally dried, and then fired, and additionally, the process may include other optional steps to shape the final abrasive article (Flaschberger, [0257]-[0262]). Furthermore, Flaschberger discloses that other additives may be added to the mixture as well (Flaschberger, [0263]). 

With respect to the limitation of “forming a gel by heating the mixture to a gelling temperature of at least 50°C and not greater than 100°C”, it is to be noted that when the combination of references renders the use of a gelling agent obvious, achieving a heating temperature for gelling to be within or, at least, having an overlapping with the claimed range of temperature is expected to be obvious and well within the scope of a skilled artisan, before the effective filing date of the claimed invention, especially in light of the fact that Manwiller recognizes that the precursor mixture needs to be heated to a temperature less than 100°C or as they disclosed in their Example, to 80°C, in order to form a uniform and heated slurry ready to be molded (Manwiller, col. 7, line 63 to col. 8, line 16), which will then be dried and fired. Considering the fact that Manwiller is also 

With respect to claim 20, it is noted that claim 20 depends from claim 19, and the combination of Flaschberger in view of Manwiller renders claim 19 obvious. 
Although Flaschberger discloses the use of additives in their precursor mixture, said reference does not literally disclose the use of a cationic agent such as those claimed in claim 20. 
However, Manwiller discloses the use of a cationic source as a cross-linking agent, and refers to calcium chloride and yttrium nitrate as examples of such; Manwiller, additionally, discloses that such cationic source is added to the other ingredients prior to forming a gel and certainly prior to molding with the aim of enabling or facilitiating the cross-linking of the polymer, i.e. gelling agent such as gellan gum (Manwiller, abstract, column 2, lines 53-60 and column 5, lines 11-18).  
. 

Response to Arguments
Applicant’s arguments, see pages 1, 4, and 6, filed 05/25/2021, with respect to the original disclosure having support for a diameter of at least 127 mm, have been fully considered and are persuasive.  The 112(a) rejection of claims 2 and 21 has been withdrawn. 
This is considering the fact that there is no haec verba requirement for the support to be available in an identical language, and due to the fact that Example 1 teaches a diameter of 127 mm, and paragraph [0040] discloses diameters of not greater than 800 mm.

Applicant's arguments filed 05/25/2021, with respect to rejections over Flaschberger, have been fully considered but they are not persuasive.


The Examiner, respectfully, submits that the claims under examination are product claims, and thus, if Applicant believes there is a certain process steps that contributes to, what they consider the inventive part of the present Application under examination, such argument is not found persuasive in product claims. As for method claims, such supposed unique process step(s) need to be incorporated into the language of the method claims. Additionally, considering the fact that Flaschberger, contrary to the arguments, is keen and drawn to improving homogeneity and considering the fact that it teaches a substantially overlapping, if not anticipatory, ranges for the components such as abrasive grains, vitreous bond material, and porosity, and some of the preferred abrasive grain types, any characteristics and/or property claimed/argued by Applicant to have been drawn from the claimed abrasive article is 

Applicant has argued that to the best of Applicant’s knowledge, at the time of the filing of the instant application, gel-casting was limited to forming microabrasive tools; Applicant has, further, argued that the instant Application improves upon the state of the art to utilize the gel-casting process with abrasive particles having relatively large sizes to creates improved homogeneity in abrasive bodies having relatively large diameters.
The Examiner, respectfully, submits that it appears that Applicants has presented this argument due to the fact that Manwiller is drawn to producing microabrasive tools; nevertheless, this is not found persuasive. Although the rejection of claims 19 and 20 over Manwiller alone has been withdrawn, but a new rejection over claims 19 and 20 has been presented over the combination of Flaschberger in view of Manwiller. This is in particular because regardless of the size of the abrasive articles taught by Manwiller, said reference is a clear evidence on the fact that the use of gelling agent as well as cationic agents has been known in the art of abrasive article industry. It should be noted that it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, both references are drawn to bonded abrasive articles comprising vitreous bond material and abrasive grains, and additionally, both references are keen in improving homogeneity of their product. They are seen not only to be in the field of Applicant’s endeavor, but also reasonably pertinent to the particular problem with which the Applicant was concerned. Manwiller provides motivation on using gelling agents and cationic agents, and Flaschberger clearly allows the use of “additives” in their precursor mixture as detailed out above.

Applicant’s arguments, see page 9, filed 5/25/2021, with respect to the rejection(s) of claim(s) 19 and 20 under 103 obviousness over Manwiller alone have been fully considered and, in view of the amendment made to claim 19 to specify the diameter and volume of the abrasive article of claim 19, are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the combination of Flaschberger in view of Manwiller.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGAH PARVINI whose telephone number is (571)272-2639.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYAN RIPA can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PEGAH PARVINI/Primary Examiner, Art Unit 1731